PER CURIAM.
Appellant seeks review of a judgment of conviction and sentence based upon his pleas of guilty of the offenses of aggravated assault. It is appellant’s contention that the lower court erred in not determining before it accepted his guilty pleas that such pleas were voluntarily, knowingly and understandingly made. ''
We have given full consideration to the record and briefs of the parties and it appearing therefrom that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, the judgment appealed herein is affirmed upon the authority of McPherson v. State, 237 So.2d 18 (Fla.App. 1st, 1970). This holding is without prejudice to appellant’s right to challenge the voluntariness of his plea and the validity of the judgment based thereon pursuant to the procedure authorized by Criminal Procedure Rule 1.850, 33 F.S.A.
Affirmed.
JOHNSON, C. J., and SPECTOR and WIGGINTON, JJ., concur.